GLADIS, Senior Judge
(concurring in the result):
I join the majority in finding that an attorney-client relationship was not established between the accused and the trial counsel, thereby disqualifying the latter, but do not accept its conclusion that the *694accused’s communications to Legalman Chief R. were not privileged. Nevertheless, finding a waiver of the privilege and adequate representation by defense counsel, I concur in the result and join in affirming the findings and sentence.
The accused had consulted Legalman Chief R. a paralegal in the Naval Legal Service Branch Office rendering legal assistance for advice about obtaining a divorce.1 The majority find that the accused’s communications to Chief R. were not protected by the attorney-client privilege.
Paragraph 151b, Manual for Courts-Martial, 1969 (Rev.), provides that communications between a client and an attorney or his agent, such as the attorney’s clerk, stenographer, or other associate are privileged when made while the relationship of client and attorney existed and in connection with that relationship, subject to exceptions that are not pertinent here. Where legal advice of any kind is sought from a professional legal adviser in his capacity as such, the communication relating to that purpose, made in confidence by the client is at his instance permanently protected from disclosure by himself or by the legal adviser, unless the privilege be waived. United States v. McCluskey, 6 U.S.C.M.A. 545, 551, 20 C.M.R. 261, 267 (1955), citing Wigmore, Evidence § 2292 (3d ed. 1940). Although the investigation of truth and the enforcement of testimonial duty demand the restriction, not the expansion, of the privilege, the complexities of modern existence prevent attorneys from effectively handling clients’ affairs without the help of others. The assistance of these agents being indispensable to an attorney’s work and the communications of the client being often necessarily committed to these agents by the attorney or by the client himself, the privilege must include all persons who act as the attorney’s agents. United States v. Kovel, 296 F.2d 918 (2d Cir. 1961).
In this case the responsibility for obtaining information from persons seeking from professional legal advisers in confidence legal advice concerning divorce had been delegated to paralegals who were authorized to determine whether the seekers met the legal prerequisites for proceeding under the California summary divorce laws and to prepare or assist in the preparation of pleadings under these laws. Under these circumstances the paralegals were the agents of the legal assistance officers. Thus the communications to the agents of the attorneys by those seeking legal advice in confidence were privileged under the principles stated above, even though they did not see the attorneys.2 This case is distinguishable from Hawes v. State, 83 Ala. 37, 7 So. 302 (1890), cited by the majority, in which the court held that the communication could not have been confidentially imparted because the accused did not know the person he talked to was an agent of the attorney, although he knew he was not a lawyer. When attorneys delegate to paralegals the responsibility for obtaining information from persons who seek legal advice in confidence and rendering legal advice to them, these communications are privileged. The policy underlying the attorney-client privilege is that the law is complex. When an individual needs professional legal advice in order to deal with it, it is necessary that he should be able to place unrestricted and unbounded confidence in the professional agent and that the communications he makes to him should be kept secret. See United States v. Kovel, supra. Today the majority unnecessarily frustrate the policy underlying the privilege and relegate those seeking professional legal advice under the Navy legal assistance program to the status of second class citizens. Nevertheless, I join them in affirming because the record shows that the privilege was waived.

. The record does not establish that Chief R. gave the accused no legal advice.


. In an analogous situation communications made while negotiating to employ an attorney in his professional capacity are privileged, even though the attorney is not subsequently retained. 3 Torcia, Wharton’s Criminal Evidence § 557 (13th ed. 1973.)